DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on April 21st, 2020 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor devices including a first adsorption layer, a first bonding layer, a second bonding layer, and a second adsorption layer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 5, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leduc (U.S. Pub. 2013/0252399).
In re claim 1, Leduc discloses a semiconductor device comprising: a first adsorption layer 104 (see paragraph [0071] and fig. 1A), a first bonding layer 106 (see 

    PNG
    media_image1.png
    450
    902
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Leduc discloses wherein the low-K dielectric material comprises at least one selected from the group consisting of SiOF (fluorous silica gel; FSG), SiCOH, hydrogen silsesquioxane (HSQ), methyl silsesquioxane (MSQ), poly(arylene ether)(PAE), polyimide, parylene-N, parylene-F, 
In re claim 3, as applied to claim 1 above, Leduc discloses wherein each of the first 106 and second 206 bonding layers comprises silicon carbonitride (SiCN) or silicon oxide (SiO2) (see paragraph [0079], note that, the first and second bonding layers can be formed of silica).
In re claim 5, as applied to claim 3 above, Leduc discloses wherein each of the first 106 and second 206 bonding layers comprises silicon oxide (SiO2) (see paragraph 0079]) and has a thickness of about 1000 Å or less (see paragraph [0039], note that Leduc discloses that the thickness of each of the first bonding layer 106 and the second bonding layer 206 is less than 50 nm (500 Å).
In re claim 13, Leduc discloses a semiconductor device, comprising: a first adsorption layer 104 (see paragraph [0071] and fig. 1A) and a first bonding layer 106 stacked on a substrate 102 (see paragraph [0078] and fig. 1A); a first conductive pattern 108 penetrating through the first adsorption layer 104 and the first bonding layer 106 (see paragraph [0088] and fig. 2B); a second bonding layer 206 (see paragraph [0080] and fig. 1B) and a second adsorption layer 204 stacked on the first bonding layer 106 and the first conductive pattern 108 (see paragraph [0080] and fig. 2B); and a second conductive pattern 208 penetrating through the second bonding layer 206 and the second adsorption layer 204 (see paragraph [0087] and fig. 2B), wherein the first 106 and second 206 bonding layers are in contact with each other (see paragraphs [0078], [0080] and fig. 2B), and the first 108 and second 208 conductive patterns are in contact with each other (see paragraph [0087] and fig. 2B), and wherein each of the first 104 
In re claim 14, as applied to claim 13 above, Leduc discloses wherein the low-K dielectric material comprises at least one selected from the group consisting of SiOF (fluorous silica gel; FSG), SiCOH, hydrogen silsesquioxane (HSQ), methyl silsesquioxane (MSQ), poly(arylene ether)(PAE), polyimide, parylene-N, parylene-F, Teflon (polytetrafluoroethlene; PTFE), amorphous carbon, amorphous fluorocarbon, porous SiCOH, porous MSQ, and porous PAE (see paragraphs [0075], [0080]).
In re claim 15, as applied to claim 13 above, Leduc discloses wherein each of the first 106 and second 206 bonding layers comprises silicon carbonitride (SiCN) or silicon oxide (SiO2) (see paragraph [0079], note that, the first and second bonding layers can be formed of silica).
Claim(s) 1, 3, 7-9, 12, 13, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (U.S. Pub. 2016/0155862).
In re claim 1, Hong discloses a semiconductor device comprising: a first adsorption layer 130 (see paragraph [0053] and fig. 13), a first bonding layer 180 (see paragraph [0069] and fig. 13), a second bonding layer 280 (see paragraph [0090] and fig. 13), and a second adsorption layer 230 stacked on a first substrate 100 (see paragraph [0086] and fig. 13); and a conductive pattern structure 162, 262 penetrating through the first adsorption layer 130, the first bonding layer 180, the second bonding layer 280 and the second adsorption layer 230 (see paragraph [0093] and fig. 13), wherein the first 180 and second 280 bonding layers are in contact with each other (see 

    PNG
    media_image2.png
    732
    890
    media_image2.png
    Greyscale

In re claim 3, as applied to claim 1 above, Hong discloses wherein each of the first 180 and second 280 bonding layers comprises silicon carbonitride (SiCN) or silicon oxide (SiO2) (see paragraphs [0068], [0069] and figs. 4, 5, and 13).
In re claim 7, as applied to claim 1 above, Hong discloses wherein the semiconductor device further comprising: a first diffusion barrier layer 120/142 under the first adsorption layer 130; and a second diffusion barrier layer 220/242 on the second adsorption layer 230 (see paragraph [0053], [0056], [0087], [0088] and fig. 13).

In re claim 9, as applied to claim 1 above, Hong discloses wherein the semiconductor device further comprising: a first insulating interlayer 110 between the first substrate 100 and the first adsorption layer 130; and a second insulating interlayer 210 on the second adsorption layer 230 (see paragraphs [0053], [0085] and fig. 13).
 In re claim 12, as applied to claim 9 above, Hong discloses wherein the conductive pattern structure 162, 262, 144, 244 at least partially penetrating into each of the first 110 and second 210 insulating interlayers (see paragraphs [0056], [0065], [0088] and fig. 13).
In re claim 13, Hong discloses a semiconductor device, comprising: a first adsorption layer 130 (see paragraph [0053] and fig. 13) and a first bonding layer 180 (see paragraph [0069] and fig. 13) stacked on a substrate 100; a first conductive pattern 162 penetrating through the first adsorption layer 130 and the first bonding layer 180 (see paragraph [0065] and fig. 13); a second bonding layer 280 and a second adsorption layer 230 stacked on the first bonding layer 180 and the first conductive pattern 162 (see paragraphs [0053], [0090] and fig. 13); and a second conductive pattern 262 penetrating through the second bonding layer 280 and the second adsorption layer 230 (see paragraph [0088] and fig. 13), wherein the first 180 and second 280 bonding layers are in contact with each other, and the first 162 and second conductive 262 patterns are in contact with each other (see fig. 13), and wherein each 
In re claim 15, as applied to claim 13 above, Hong discloses wherein each of the first and second bonding layers comprises silicon carbonitride (SiCN) or silicon oxide (SiO2) (see paragraphs [0068], [0069] and figs. 4, 5, and 13).
In re claim 16, as applied to claim 13 above, Hong discloses wherein the semiconductor device further comprising: a first diffusion barrier layer 120, 142 below the first adsorption layer 130; and a second diffusion barrier layer 220, 242 on the second adsorption layer 230 (see paragraphs [0053], [0056], [0087], [0088] and fig. 13), wherein a density of each of the first and second diffusion barrier layers is higher than that of each of the first and second bonding layers (see paragraph [0089]).
In re claim 18, as applied to claim 13 above, Hong discloses wherein an upper surface of the first conductive pattern 162 contacts a lower surface of the second conductive pattern 262 and a lower surface of the second boding layer 280 (see paragraph [0065] and fig. 13).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leduc (U.S. Pub. 2013/0252399) in view of Di Cioccio et al. (U.S. Pub. 2013/0270328).
2 (see paragraph [0079], note that, the first and second bonding layers can be formed of silica) and has a thickness of about 500 Å or less (see paragraph [0039], note that Leduc discloses that the thickness of each of the first bonding layer 106 and the second bonding layer 206 is less than 50 nm (500 Å).
However, Leduc is silent to wherein each of the first and second bonding layers comprises silicon carbonitride (SiCN).
However, Di Cioccio discloses a semiconductor device including, inter-alia, wherein the bonding layer is advantageously can be made of either SiO2 or SiCN (see paragraph [0055]).
Therefore, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to modify Leduc reference with the feature as taught by Di Cioccio to enable the first and second bonding layers comprises silicon carbonite (SiCN) of Leduc to be employed because bonding material such as SiO2 and SiCN are interchangeable as evidently shown by Di Cioccio in semiconductor device.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (U.S. Pub. 2016/0155862).

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the thickness of each of the first and second adsorption layers to have a thickness that is smaller than that of each of the first and second insulating interlayers during routine experimentation to obtain optimum result since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 17, as applied to claim 13 above, Hong discloses wherein the semiconductor device further comprising a first insulating interlayer 110 between the substrate 100 and the first adsorption layer 130; and a second insulating interlayer 210 on the second adsorption layer 230 (see paragraphs [0053], [0085] and fig. 13).  However, Hong is silent to wherein each of the first and second adsorption layers has a thickness smaller than that of each of the first and second insulating interlayers.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the thickness of each of the first and second adsorption layers to have a thickness that is smaller than that of each of the first and second insulating interlayers during routine experimentation to obtain optimum result since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only In re Aller, 105 USPQ 233, 235.
Allowable Subject Matter
Claims 19 and 20 are allowed over prior art of record.
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
it is determined that the prior art of record does not teach or suggest “wherein each of the first and second adsorption layers comprises a low-k dielectric material and further comprises at least one air gap extending therethrough", as recited in independent claim 19.
Claim 20 allowed as being directly or indirectly dependent of the allowed independent base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ide et al.		U.S. Pub. 2016/0358828	Dec. 8, 2016.
Aoki et al.		U.S. Pub. 2013/0285253	Oct. 31, 2013.
Ashidate et al.	U.S. Patent 10,090,351	Oct. 2, 2018.
Kuang et al.		U.S. Patent 9,257,399	Feb. 9, 2016.
Huebner		U.S. Patent 5,419,806	May 30, 1995.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892